                                                                                               1 Mark D. Epstein (Bar No. 168221)
                                                                                                 WENDEL ROSEN LLP
                                                                                               2 1111 Broadway, 24th Floor
                                                                                                 Oakland, California 94607-4036
                                                                                               3 Telephone: (510) 834-6600
                                                                                                 Fax: (510) 834-1928
                                                                                               4 Email: mepstein@wendel.com

                                                                                               5 Attorneys for Defendant City of Colfax

                                                                                               6

                                                                                               7

                                                                                               8                             UNITED STATES DISTRICT COURT

                                                                                               9               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                                                                                              10

                                                                                              11 ColfaxNet, LLC,                           Case No. 2:19-cv-02167-WBS-CKD

                                                                                              12                Plaintiff,                 STIPULATION TO FURTHER
                                                                                                                                           CONTINUE FINAL PRETRIAL
                                                     O akland, Ca lif or ni a 946 07 -4 036
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13         vs.                               CONFERENCE AND TRIAL; ORDER
                                                                                                                                           THEREON
                                                                                              14 City of Colfax,
                                                                                                                                           Trial Date:            August 24, 2021
                                                                                              15                Defendant.                 Final Pretrial Conference:   June 21, 2021

                                                                                              16

                                                                                              17

                                                                                              18

                                                                                              19

                                                                                              20

                                                                                              21

                                                                                              22

                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26
                                                                                              27

                                                                                              28
023901.0001\6267664.1
                                                                                                   STIPULATION TO FURTHER CONTINUE FINAL
                                                                                                   PRETRIAL CONFERENCE AND TRIAL; ORDER
                                                                                                   THEREON
                                                                                               1          Plaintiff ColfaxNet, LLC and Defendant City of Colfax, by and through their respective

                                                                                               2 counsel of record, respectfully submit the following stipulation to further continue the Final

                                                                                               3 Pretrial Conference and Jury Trial in this case as follows:

                                                                                               4          1.     The Parties previously stipulated on March 26, 2021 to continue the final pretrial

                                                                                               5 conference and trial in this action in this action, and on March 29, 2021 the Court entered an order

                                                                                               6 upon their stipulation continuing the final pretrial conference from April 12, 2021 to June 21,

                                                                                               7 2021, and continuing the trial from June 2, 2021 to August 24, 2021.

                                                                                               8          2.     Since the Court entered its order of March 29, 2021 continuing the final pretrial

                                                                                               9 conference and trial, counsel for Defendant City of Colfax had a civil trial that was scheduled to

                                                                                              10 begin April 19, 2021 in the Superior Court of California, County of Alameda further postponed by

                                                                                              11 the court to August 9, 2021 due to scheduling complications that court is experiencing as a result

                                                                                              12 of the COVID-19 pandemic. That case is titled Security Management Group International, Inc. v.
                                                     O akland, Ca lif or ni a 946 07 -4 036




                                                                                              13 Scott Jenkins, et al., Superior Court of California, County of Alameda Case No. RG16809374.
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              14 Counsel for Defendant City of Colfax has represented to counsel for Plaintiff ColfaxNet, LLC,

                                                                                              15 and is representing to this Court, that his trial in the Alameda County, California case must

                                                                                              16 proceed on August 9, 2021 because of the five year period in which all civil cases must be brought

                                                                                              17 to trial as mandated by California Code of Civil Procedure Section 583.310, which five-year

                                                                                              18 period was extended for six months pursuant to an emergency rule issued by the California

                                                                                              19 Supreme Court in response to the COVID-19 pandemic.

                                                                                              20          3.     Counsel for Defendant City of Colfax represents that the extended five-and-a-half

                                                                                              21 year period for the California Superior Court case referenced above will expire in September

                                                                                              22 2021, and that the jury trial scheduled to begin in that case on August 9, 2021 is expected to last

                                                                                              23 four weeks, beyond the current August 24, 2021 trial date that is scheduled in this case.

                                                                                              24          4.     Accordingly, the Parties hereby agree and stipulate that continuing the trial and the

                                                                                              25 Final Pretrial Conference in this case once more is warranted based on the foregoing facts. The

                                                                                              26 requested continuance will prevent a potential calendaring conflict between the trial that counsel
                                                                                              27 for Defendant City of Colfax has scheduled to begin August 9, 2021.

                                                                                              28          5.     WHEREFORE, for the reasons stated above, Plaintiff ColfaxNet and Defendant
023901.0001\6267664.1
                                                                                                   STIPULATION TO FURTHER CONTINUE FINAL             2
                                                                                                   PRETRIAL CONFERENCE AND TRIAL; ORDER
                                                                                                   THEREON
                                                                                               1 City of Colfax, agree and stipulate that the trial in this action be continued to November 16, 2021,

                                                                                               2 at 9:00 a.m., and also request that the Final Pretrial Conference be continued accordingly, to

                                                                                               3 September 27, 2021 at 1:30 p.m.

                                                                                               4          IT IS SO STIPULATED.

                                                                                               5 DATED: May 12 2021                     REYNOLDS TILBURY WOODWARD LLP

                                                                                               6

                                                                                               7                                        By:                /s/ Arthur G. Woodward
                                                                                               8                                                    Arthur G. Woodward
                                                                                                                                                    Attorneys for Plaintiff ColfaxNet, LLC
                                                                                               9 DATED: May 12, 2021                          WENDEL ROSEN LLP
                                                                                              10

                                                                                              11
                                                                                                                                              By:          /s/ Mark D. Epstein
                                                                                              12                                                    Mark D. Epstein
                                                     O akland, Ca lif or ni a 946 07 -4 036




                                                                                                                                                    Attorneys for Defendant City of Colfax
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13

                                                                                              14

                                                                                              15

                                                                                              16

                                                                                              17

                                                                                              18

                                                                                              19

                                                                                              20

                                                                                              21

                                                                                              22

                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26
                                                                                              27

                                                                                              28
023901.0001\6267664.1
                                                                                                   STIPULATION TO FURTHER CONTINUE FINAL             3
                                                                                                   PRETRIAL CONFERENCE AND TRIAL; ORDER
                                                                                                   THEREON
                                                                                               1                                              ORDER

                                                                                               2         Upon consideration of the above Stipulation and good cause appearing therefor, it is

                                                                                               3 ORDERED the Final Pretrial Conference date and the Trial date are vacated and rescheduled as

                                                                                               4 follows:

                                                                                               5 Final Pretrial Conference: September 27, 2021, at 1:30 p.m.

                                                                                               6 Jury Trial: November 16, 2021, at 9:00 a.m.

                                                                                               7
                                                                                                   Dated: May 12, 2021
                                                                                               8

                                                                                               9

                                                                                              10

                                                                                              11

                                                                                              12
                                                     O akland, Ca lif or ni a 946 07 -4 036
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13

                                                                                              14

                                                                                              15

                                                                                              16

                                                                                              17

                                                                                              18

                                                                                              19

                                                                                              20

                                                                                              21

                                                                                              22

                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26
                                                                                              27

                                                                                              28
023901.0001\6267664.1
                                                                                                   STIPULATION TO FURTHER CONTINUE FINAL           4
                                                                                                   PRETRIAL CONFERENCE AND TRIAL; ORDER
                                                                                                   THEREON
